UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04760 DWS Advisor Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Core Fixed Income Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 32 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Tax Information 45 Investment Management Agreement Approval 51 Summary of Management Fee Evaluation by Independent Fee Consultant 55 Board Members and Officers 59 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. In the current market environment, mortgage- backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 7.64% 0.19% 1.87% 4.09% Class B 6.73% -0.57% 1.10% 3.31% Class C 6.85% -0.57% 1.10% 3.32% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 2.80% -1.34% 0.93% 3.62% Class B (max 4.00% CDSC) 3.73% -1.17% 0.93% 3.31% Class C (max 1.00% CDSC) 6.85% -0.57% 1.10% 3.32% No Sales Charges Class R 7.39% -0.03% 1.65% 3.86% Class S 7.71% 0.40% 2.05% 4.22% Institutional Class 7.93% 0.44% 2.12% 4.36% Barclays Capital US Aggregate Bond Index+ 8.01% 7.23% 6.45% 6.38% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.05%, 1.84%, 1.74%, 1.35%, 0.76% and 0.68% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the periods prior to their inception on June 28, 2002, Class R shares on October 1, 2003 and Class S shares on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Core Fixed Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Core Fixed Income Fund — Class A [] Barclays Capital US Aggregate Bond Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + Barclays Capital US Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ . .29 $ October Income Dividend $ SEC 30-day Yield as of 10/31/10++ % Current Annualized Distribution Rate as of 10/31/10++ % ++ The SEC yield is net investment income per share earned over the month ended October 31, 2010, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — Intermediate Investment Grade Debt Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 88 3-Year of 97 5-Year of 96 Class B 1-Year of 96 3-Year of 98 5-Year of 98 Class C 1-Year of 95 3-Year of 98 5-Year of 98 Class R 1-Year of 90 3-Year of 98 5-Year of 97 Class S 1-Year of 86 3-Year of 97 5-Year of 96 Institutional Class 1-Year of 82 3-Year of 97 5-Year of 96 10-Year of 94 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class R Class S Institutional Class DWS Core Fixed Income Fund .87% 1.61% 1.59% 1.05% .70% .58% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Core Fixed Income Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Core Fixed Income Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team Kenneth R. Bowling, CFA Jamie Guenther, CFA John Brennan Bruce Harley, CFA, CEBS David Vignolo J. Richard Robben, CFA J. Kevin Horsley, CFA, CPA Stephen Willer, CFA Portfolio Managers Effective on or about January 3, 2011, Fischer Francis Trees & Watts, Inc. (FFTW), New York, New York, will serve as the sub-advisor to the fund. FFTW will conduct investment research and be responsible for the purchase, sale or exchange of the fund's assets. The portfolio management team for the fund will be as follows: David Marmon Lead Portfolio Manager, Fischer Francis Trees & Watts, Inc. Overview of Market and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. For the annual period ended October 31, 2010, the total return of the fund's Class A shares was 7.64%. By comparison, the Barclays Capital US Aggregate Bond Index delivered an 8.01% return.1 The average return of the Lipper Intermediate Investment Grade Debt Funds category was 9.63% for the 12-month period.2 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Incoming data over the fiscal period generally reflected moderate improvement in the economy, in keeping with a recovery that is likely to be less robust than past cycles. After initially ticking upward as the economy emerged from the depths of financial crisis, interest rates declined over the period, supported by the extremely accommodative US Federal Reserve Board (the Fed) policy. For the full 12 months, interest rates fell along the entire Treasury yield curve, with the steepest declines occurring on intermediate-term issues.3 To illustrate, the two-year yield went from 0.90% to 0.34%, the five-year from 2.31% to 1.17%, the 10-year from 3.41% to 2.63% and the 30-year from 4.23% to 3.99%. In keeping with a declining rate environment, domestic bonds generally provided positive returns during the fiscal year. Along the way, a variety of concerns, including continued weak employment and European government finances, led to significant volatility in credit spreads — the incremental yield offered by lower-quality versus higher-quality fixed-income instruments. Despite the uncertainties surrounding economic growth in the US and abroad, the overall trend for credit-sensitive sectors was upward for the 12 months as investors sought incremental yield in a low-rate environment. For the year, credit spreads narrowed in this environment. Among investment-grade credit sectors, commercial mortgage-backed securities (CMBS) and corporate bonds led performance, while retail mortgage-backed securities (MBS) lagged the other principal segments of the domestic bond market.4 Corporations took advantage of improved liquidity and low interest rates to issue a large volume of bonds. Within corporates, financial issues did especially well, as the largest banks were able to return TARP funds to the government.5 Positive Contributors to Performance The fund's overweight exposure to investment-grade corporate bonds was the biggest contributor to returns relative to the benchmark, as fixed-income sectors that trade at a yield spread versus Treasuries outperformed.6,7 Within corporates, our weighting towards the financial and telecommunications/media sectors was especially helpful. Given a relatively steep yield curve, we entered the quarter with an overweighting of longer-term issues while underweighting the short end of the curve. Our yield curve positioning helped relative performance as the curve flattened over the quarter, principally via yield declines and price increases on intermediate- and longer-term bonds. Negative Contributors to Performance The fund's posture with respect to portfolio duration and corresponding interest rate sensitivity was a constraint on performance versus the benchmark for the period. Specifically, the fund at times had a shorter, relatively conservative overall duration, reducing the positive impact on returns from falling interest rates. Outlook and Positioning At the end of the period, the largest allocation was a position of approximately 33% in residential MBS, the great majority of which are asset-backed securities.8 The next-highest weighting was 28% in investment-grade corporate bonds, followed by 27% in US Treasury and other government-backed securities, and 8% in municipal bonds and notes. Effective on or about January 3, 2011, Fischer Francis Trees & Watts, Inc. (FFTW), New York, New York, will serve as the sub-advisor to the fund. FFTW will conduct investment research and be responsible for the purchase, sale or exchange of the fund's assets. With respect to the corporate sector, balance sheets are generally strong, earnings are rising and bond defaults are low. As a consequence, the fund is expected to maintain a relatively high weighting in corporate bonds versus the benchmark. The Fed has effectively been anchoring the short end of the yield curve by committing to maintain the federal funds rate in a range of 0% to 0.25% for an undefined, but prolonged, period.9 With employment continuing to lag and consumer demand for homes and autos well below the levels of past economic recoveries, we expect the Fed to maintain its zero interest rate policy for the foreseeable future. In addition, the Fed has announced plans for a second round of Treasury bond purchases aimed at keeping mortgage rates low, which should support bond prices farther out the maturity spectrum over the near-to-intermediate term. Given this backdrop of very low short-term interest rates and Fed support of bonds out the curve, the fund shall maintain a relatively neutral stance in terms of overall interest rate sensitivity, while underweighting the short end of the yield curve and overweighting issues in the 10-year range by a corresponding amount. With the Fed in effect seeking to engineer inflation, we can expect that at some point market sentiment with respect to longer-term bonds will become less positive. Economic indicators and relative valuations will be closely monitored within the US bond market in an effort to provide shareholders with core fixed-income exposure. 1The Barclays Capital US Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The Lipper Intermediate Investment Grade Debt Funds category is comprised of funds that invest primarily in investment-grade corporate debt issues or government issues. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Lipper category. 3The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically, the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. When the yield curve is characterized as "steep," this is especially true. 4 Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Commercial mortgage-backed securities (CMBS) are secured by loans on a commercial property. 5The Troubled Asset Relief Program (TARP) is a government program created for the establishment and management of a Treasury fund, in an attempt to curb the ongoing financial crisis of 2007-2008. 6"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 7"Spread" refers to the excess yield various bond sectors offer over Treasuries with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 8 Asset-backed securities (ABS) are secured by assets. 9The federal funds rate is the interest rate, set by the US Federal Reserve Board, at which banks lend money to each other, usually on an overnight basis. Portfolio Summary Asset Allocation (As a % of Net Assets) 10/31/10 10/31/09 Mortgage-Backed Securities Pass-Throughs 33% 37% Corporate Bonds 28% 26% Government & Agency Obligations 27% 16% Cash Equivalents and Other Assets and Liabilities, net (6)% 6% Municipal Bonds and Notes 8% 5% Commercial Mortgage-Backed Securities 7% 7% Collateralized Mortgage Obligations 2% 2% Asset-Backed 1% 1% 100% 100% Sector Diversification (As a % of Corporate Bonds) 10/31/10 10/31/09 Financials 42% 46% Consumer Discretionary 15% 10% Energy 13% 11% Consumer Staples 10% 9% Health Care 6% 7% Telecommunication Services 4% 4% Industrials 4% 4% Materials 3% 4% Utilities 3% 5% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 10/31/10 10/31/09 US Government and Agencies 57% 57% AAA 3% 4% AA 4% 2% A 9% 14% BBB 21% 20% BB 1% 1% B 2% — Not Rated 3% 2% 100% 100% Asset allocation, sector diversification and quality are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 10/31/10 10/31/09 Effective Maturity 6.8 years 6.5 years Effective Duration 4.8 years 4.9 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is the measurable change in the value of a security in response to a change in interest rates. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 14. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Principal Amount ($) Value ($) Corporate Bonds 27.7% Consumer Discretionary 4.2% CBS Corp., 5.9%, 10/15/2040 Comcast Corp., 5.15%, 3/1/2020 DirecTV Holdings LLC: 3.125%, 2/15/2016 6.35%, 3/15/2040 Discovery Communications LLC, 5.05%, 6/1/2020 Home Depot, Inc.: 5.4%, 9/15/2040 5.875%, 12/16/2036 MGM Resorts International, 144A, 9.0%, 3/15/2020 NBC Universal, Inc., 144A, 5.95%, 4/1/2041 Time Warner, Inc.: 6.2%, 3/15/2040 7.625%, 4/15/2031 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 Consumer Staples 2.9% Anheuser-Busch InBev Worldwide, Inc., 144A, 7.75%, 1/15/2019 CVS Caremark Corp.: 6.125%, 9/15/2039 6.25%, 6/1/2027 Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co., 5.4%, 7/15/2040 Energy 3.7% DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Enterprise Products Operating LLC: 4.6%, 8/1/2012 Series M, 5.65%, 4/1/2013 Series B, 7.5%, 2/1/2011 Kinder Morgan Energy Partners LP, 6.5%, 9/1/2039 ONEOK Partners LP, 6.15%, 10/1/2016 Plains All American Pipeline LP, 8.75%, 5/1/2019 Weatherford International Ltd., 5.125%, 9/15/2020 Financials 11.5% American Express Co., 7.0%, 3/19/2018 Bank of America Corp.: 5.625%, 7/1/2020 5.75%, 12/1/2017 6.5%, 8/1/2016 Citigroup, Inc., 5.375%, 8/9/2020 Covidien International Finance SA, 4.2%, 6/15/2020 Fifth Third Bancorp., 5.45%, 1/15/2017 Ford Motor Credit Co., LLC, 8.0%, 6/1/2014 General Electric Capital Corp., Series A, 5.625%, 5/1/2018 Hartford Financial Services Group, Inc., 5.95%, 10/15/2036 JPMorgan Chase & Co., 5.125%, 9/15/2014 KeyBank NA, 5.7%, 11/1/2017 Lincoln National Corp., 8.75%, 7/1/2019 Merrill Lynch & Co., Inc., Series C, 5.45%, 7/15/2014 Metropolitan Life Global Funding I, 144A, 5.125%, 4/10/2013 Morgan Stanley, Series F, 6.0%, 4/28/2015 PNC Funding Corp., 5.25%, 11/15/2015 Prudential Financial, Inc.: Series B, 5.1%, 9/20/2014 6.2%, 1/15/2015 7.375%, 6/15/2019 Telecom Italia Capital SA, 5.25%, 11/15/2013 The Goldman Sachs Group, Inc., 6.0%, 6/15/2020 Travelers Companies, Inc., 5.35%, 11/1/2040 Health Care 1.8% Express Scripts, Inc.: 6.25%, 6/15/2014 7.25%, 6/15/2019 Medco Health Solutions, Inc., 7.125%, 3/15/2018 Industrials 1.0% CSX Corp.: 6.15%, 5/1/2037 6.25%, 3/15/2018 Raytheon Co., 3.125%, 10/15/2020 Materials 0.9% ArcelorMittal, 6.125%, 6/1/2018 Corporacion Nacional del Cobre de Chile, 144A, 3.75%, 11/4/2020 (a) Telecommunication Services 1.0% American Tower Corp.: 5.05%, 9/1/2020 7.25%, 5/15/2019 Crown Castle Towers LLC, 144A, 4.883%, 8/15/2020 Utilities 0.7% FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Sempra Energy, 6.5%, 6/1/2016 Total Corporate Bonds (Cost $123,907,215) Mortgage-Backed Securities Pass-Throughs 33.4% Federal Home Loan Mortgage Corp.: 5.5%, with various maturities from 10/1/2023 until 1/1/2034 6.0%, 3/1/2038 6.5%, 2/1/2038 Federal National Mortgage Association: 3.5%, 4/1/2025 (a) 3.579%*, 8/1/2037 4.0%, with various maturities from 5/1/2039 until 9/1/2040 (a) 5.0%, with various maturities from 10/1/2033 until 8/1/2040 5.5%, with various maturities from 2/1/2025 until 4/1/2035 (a) (b) 6.0%, with various maturities from 10/1/2022 until 10/1/2035 (a) 6.5%, with various maturities from 5/1/2023 until 4/1/2037 Government National Mortgage Association: 4.5%, 6/1/2039 (a) 5.0%, 5/1/2038 (a) 5.5%, 5/1/2036 (a) Total Mortgage-Backed Securities Pass-Throughs (Cost $159,478,535) Asset-Backed 0.7% Credit Card Receivables 0.6% Citibank Omni Master Trust, "A8", Series 2009-A8, 144A, 2.356%*, 5/16/2016 Manufactured Housing Receivables 0.1% Green Tree Financial Corp., "A4", Series 1996-2, 7.2%, 4/15/2026 Total Asset-Backed (Cost $3,204,199) Commercial Mortgage-Backed Securities 6.9% Banc of America Commercial Mortgage, Inc., "A4", Series 2007-4, 5.741%*, 2/10/2051 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007-PW18, 5.7%, 6/13/2050 Citigroup/Deutsche Bank Commercial Mortgage Trust, "A4", Series 2006-CD2, 5.348%*, 1/15/2046 JPMorgan Chase Commercial Mortgage Securities Corp., "A4", Series 2006-LDP7, 5.872%*, 4/15/2045 LB-UBS Commercial Mortgage Trust: "A3", Series 2006-C7, 5.347%, 11/15/2038 "A4", Series 2007-C6, 5.858%*, 7/15/2040 Total Commercial Mortgage-Backed Securities (Cost $29,430,044) Collateralized Mortgage Obligations 2.1% Chase Mortgage Finance Corp., "A1", Series 2003-S2, 5.0%, 3/25/2018 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.805%*, 2/25/2048 Federal Home Loan Mortgage Corp.: "NE", Series 2802, 5.0%, 2/15/2033 "TE", Series 2827, 5.0%, 4/15/2033 "PE", Series 2864, 5.0%, 6/15/2033 "KE", Series 2934, 5.0%, 11/15/2033 Federal National Mortgage Association: "EC", Series 2005-15, 5.0%, 10/25/2033 "PE", Series 2005-14, 5.0%, 12/25/2033 "J", Series 1998-36, 6.0%, 7/18/2028 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.706%*, 10/7/2020 Total Collateralized Mortgage Obligations (Cost $10,158,954) Government & Agency Obligations 27.4% Sovereign Bonds 0.5% Republic of Poland, 6.375%, 7/15/2019 US Treasury Obligations 26.9% US Treasury Bill, 0.185%**, 3/17/2011 (c) US Treasury Bonds: 4.75%, 2/15/2037 (b) 5.375%, 2/15/2031 (b) US Treasury Notes: 1.75%, 1/31/2014 (b) 3.125%, 5/15/2019 (b) 3.625%, 2/15/2020 Total Government & Agency Obligations (Cost $128,051,345) Municipal Bonds and Notes 8.1% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 Chicago, IL, Transit Authority, Sales Tax Receipts Revenue, Build America Bonds, Series B, 6.2%, 12/1/2040 (d) Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Los Angeles, CA, Community Redevelopment Agency, Community Redevelopment Financing Authority Revenue, Series L, 6.02%, 9/1/2021 (e) Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series A2, 7.431%, 7/1/2043 Pomona, CA, Pension Obligation, Series AR, 5.732%, 7/1/2025 (e) Pueblo of Santa Ana, NM, Certificates of Participation, "A", 5.875%, 4/1/2024 Rancho Cordova, CA, Certificates of Partnership, City Hall Acquisition, Series B, 5.65%, 2/1/2024 (e) Riverside, CA, Public Financing Authority, Tax Allocation Revenue, University Corridor, Series D, 5.89%, 8/1/2032 (e) West Virginia, State General Obligation, Jobs Inventory Trust Board: Series A, Zero Coupon, 1/22/2012 Series A, 144A, Zero Coupon, 6/12/2013 Series C, 144A, Zero Coupon, 7/31/2013 Wilkes Barre, PA, General Obligation, Series C, 5.48%, 11/15/2024 (e) Total Municipal Bonds and Notes (Cost $40,029,569) Shares Value ($) Securities Lending Collateral 26.9% Daily Assets Fund Institutional, 0.26% (f) (g) (Cost $131,043,703) Cash Equivalents 14.0% Central Cash Management Fund, 0.20% (f) (Cost $68,034,382) % of Net Assets Value ($) Total Investment Portfolio (Cost $693,337,946)+ Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $693,458,260. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $24,021,491. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $25,756,639 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,735,148. (a) When-issued or delayed delivery security included. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $128,037,021, which is 26.3% of net assets. (c) At October 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Taxable issue. (e) Bond is insured by one of these companies: Insurance Coverage As a % of Total Investment Portfolio Ambac Financial Group, Inc. National Public Finance Guarantee Corp. Many insurers who have traditionally guaranteed payment of municipal issues have been downgraded by the major rating agencies. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FDIC: Federal Deposit Insurance Corp. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp. and Federal National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At October 31, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10-Year US Treasury Note USD 12/21/2010 ) 2-Year US Treasury Note USD 12/31/2010 ) 30-Year US Treasury Bond USD 12/21/2010 ) Total unrealized depreciation ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income (h) Corporate Bonds $
